DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed July 6, 2020, has been entered in full.  Claims 21 and 22 are amended.  No claims are added or cancelled.  Accordingly, claims 1-22 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Baugh (Reg. No. 50,368) on March 8, 2022.
The application has been amended as follows: 
Amend the claims as indicated in the attached copy of the claims marked “Approved Examiner’s Amendment”, which was requested and received from Applicant.

In view of this amendment, claims 1-22 remain pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 6, 2020, are being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Mihoubi’ (“Multispectral Demosaicing Using Pseudo-Panchromatic Image,” 2017) can be considered the closest prior art.  Similar to the claimed invention, Mihoubi reconstructs a full resolution panchromatic image (PI) of a multispectral image (Section V, Subsections A and C; Section V.E, step 1, pseudo-panchromatic image (PPI)); for each sub-band of the multi-spectral image, performing steps comprising: subsampling the PI relative to the sub-band to obtain a subsampled PI (Section V.E, sparse values of PPI/PI), obtaining a subsampled residual image from a difference between the sub-band image and the subsampled PI (Section V.E, step 2, sparse difference             
                
                    
                        
                            
                                Δ
                            
                            ~
                        
                    
                    
                        i
                        ,
                        M
                    
                
            
        ) using the PI as a guide image in a guided interpolation on the subsampled residual image to obtain a demosaicked residual image (Section V.E, step 3, PI is used as guide image to determine local directional weights, which are used to estimate fully-defined difference             
                
                    
                        
                            
                                Δ
                            
                            ^
                        
                    
                    
                        i
                        ,
                        M
                    
                
            
        , which is a demosaicked residual image), and adding the demosaicked residual image to the PI to obtain a first-pass demosaicked sub-band image (Section V.E, step 4); and forming a demosaicked (e.g. Fig. 11, estimated image             
                
                    
                        I
                    
                    ^
                
            
         is formed by collecting the demosaicked sub-band images).
However, Mihoubi does not use a deep neural network to reconstruct a full resolution deep panchromatic image (DPI) as required by the claimed invention.  Instead, Mihoubi uses a combination of scale adjustment (Section V.B) and filtering (Section V.C).
None of the other identified prior art teaches using a deep neural network to reconstruct a full resolution DPI from a multispectral image.
Several prior art references use a deep neural network to reconstruct a demosaicked multispectral image (DMI) from a raw multispectral image.  For example, see the cited Dijkstra, Shinoda, Shopovska, Amba, Muhammed, and Kim references.  The DMIs produced using these techniques could be used to generate a DPI by simply calculating a mean value over all channels at each pixel of a DMI (Mihoubi: Section V.A).  However, there is not sufficient evidence to demonstrate that it would have been obvious to one of ordinary skill in the art to modify Mihoubi to obtain a DPI in this manner.  The purpose of Mihoubi’s technique is to obtain a DMI (e.g. Fig. 11, output DMI             
                
                    
                        I
                    
                    ^
                
            
        ).  If Mihoubi were modified to generate a DMI according to one of the prior art deep neural network techniques, then there would be no need to generate a DPI or perform the further demosaicking processing mapped above (i.e. the process described in Section V.E) because the multispectral image would have already been demosaicked by the deep neural network.
In summary, the evidence of record is not sufficient to show that the claimed invention was anticipated, or that it would have been obvious to one of ordinary skill in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Dijkstra’ (“Hyperspectral demosaicking and crosstalk correction using deep learning,” 2018)
Uses a neural network to demosaic hyperspectral images – e.g. Fig. 5
‘Shinoda’ (“Deep demosaicking for multispectral filter arrays,” 2018)
Uses a ResNet neural network to refine an initial demosaiced image – e.g. Fig. 1
‘Shopovska’ (“RGB-NIR Demosaicing Using Deep Residual U-Net,” 2018)
Uses a U-net neural network to demosaic RGBN images – e.g. Fig. 2
‘Amba’ (“Demosaicing using Dual Layer Feedforward Neural Network,” 2019)
Uses a neural network for multispectral demosaicking – Fig. 2


‘Muhammed’ (US 2008/0123097 A1)
Uses a neural network for multispectral demosaicking – Fig. 33 and [0159] et seq.
‘Kim’ (US 2019/0096049 A1)
Uses neural network for hyperspectral image reconstruction – e.g. Fig. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669